Citation Nr: 0424903	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound as a 
result of service-connected disability.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes.

4.  Entitlement to an initial evaluation in excess of 10 
percent for scars of the left lower extremity.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for scars of the right lower extremity.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for scars of the face.

7.  Entitlement to an evaluation in excess of 20 percent for 
muscle loss, right thigh.

8.  Entitlement to an evaluation in excess of 60 percent for 
severe incomplete paralysis, left sciatic nerve with peroneal 
nerve palsy and tibial nerve injury, status post arthroscopy 
and arthrotomy, lateral meniscus.

9.  Entitlement to an evaluation in excess of 10 percent for 
muscle herniation, right calf.

10.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right hip.

11.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, left hip.

12.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee.

13.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, left knee.

14.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran attended a hearing in 
Washington, D.C., before the undersigned Veterans Law Judge 
in May 1999.  This matter was previously before the Board in 
May 2000, September 2001 and July 2003 at which times it was 
remanded to the RO for further development and due process 
requirements.     

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

As noted above, this appeal has been identified as arising 
from an August 1998 rating decision that denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or being housebound.  However, the Board 
noted in July 2003 that the veteran had filed a timely notice 
of disagreement with respect to an October 2001 rating 
decision involving multiple issues (as noted on the title 
page of this remand), but that he apparently withdrew the 
appeal in April 2003 when he asked the RO to discontinue his 
request for an appeal on "everything" but his remand (which 
pertained only to the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound).  The veteran later clarified this 
statement both in writing in April 2003 and in a March 2004 
Report of Contact by stating that he was trying to withdraw 
his request for a hearing only and was not withdrawing the 
"11 issues" on appeal.  

Based on the veteran's remarks showing his desire to continue 
his appeal with respect to the issues in the October 2001 
rating decision, the next step is to issue the veteran a 
statement of the case (SOC) on these issues.  The SOC must 
summarize the evidence relevant to these issues, the 
applicable laws and regulations, and the reasons that the RO 
relied upon in making its determination.  38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.  

Since the outcome of the claims arising from the October 2001 
rating decision could affect the determination regarding 
whether service-connected disability results in the need for 
regular aid and attendance or being housebound, this latter 
issue is deferred.  Also, In July and August 2004, additional 
evidence was submitted to the Board.  Some of this evidence 
has not been previously considered by the RO and is relevant 
to the veteran's appeal for special monthly compensation 
based on the need for regular aid and attendance, or being 
housebound as a result of service-connected disability.  In 
this respect, the record shows that the veteran has already 
been awarded special monthly compensation pursuant to 
38 U.S.C. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) 
(2003) due to the loss of use of one foot, effective June 4, 
1969.  His current claim includes compensation for loss of 
use of both feet.  Although the veteran appears to have 
waived RO review of some of the additional evidence, the RO 
should consider the evidence in view of the necessity of this 
remand.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

While the Board regrets that another remand of this matter to 
the RO will further delay a final decision on appeal, the 
Board finds that it is necessary to ensure that all due 
process requirements are met.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should issue the veteran a 
statement of the case (SOC) addressing 
the issues of higher initial ratings for 
PTSD, diabetes, scars of the right and 
left lower extremities, scars of the 
face, as well as higher ratings for 
muscle loss of the right thigh, residuals 
of a left knee disability, muscle 
herniation, right calf, traumatic 
arthritis right and left hips, traumatic 
arthritis right and left knees and 
service connection for hypertension.  
Along with the SOC, furnish to the vetera 
a VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting an 
appeal as to that issue.  The veteran is 
hereby reminded that to obtain appellate 
jurisdiction of these issues, a timely 
appeal must be perfected.  

2.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record as to 
all issues which may properly be in 
appellate status and determine if the 
veteran's claim(s) can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



